Name: Commission Regulation (EEC) No 2479/79 of 9 November 1979 on the distillation for the 1979/80 wine year of wines suitable for producing certain potable spirits obtained from wine with a registered designation of origin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /26 Official Journal of the European Communities 10 . 11 . 79 COMMISSION REGULATION (EEC) No 2479/79 of 9 November 1979 on the distillation for the 1979/80 wine year of wines suitable for producing certain potable spirits obtained from wine with a registered designation of origin production of alcohol , it should be stipulated that the product so obtained must have an alcoholic strength of not less than 92 % vol ; Whereas, in order to allow producers to receive quickly the whole of the buying in price, it should be stipulated that the payments referred to in Article 4 ( 1 ) and (3) of Regulation (EEC) No 343/79 should be made not later than 30 days after the conditions laid down therein have been fulfilled ; Whereas the prices of the wines intended for distilla ­ tion are not such as to permit the sale, under normal conditions , of the products obtained from such distilla ­ tion ; whereas it is therefore necessary to pay an aid and to fix its amounts at a level which , having regard to normal costs , will permit its sale ; Whereas technical criteria for the approval of distillers should be laid down ; whereas provision should also be made to enable approval in principle to be with ­ drawn from the distiller in the event of default on his part , except in case of force majeure or inevitable acci ­ dent ; Whereas the intervention agencies referred to in Article 8 of Regulation (EEC) No 343/79 and the Commission must be informed of the progress of the distillation operations and must in particular receive information as to the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1 303/79 (2 ), and in particular Article 13 (4) thereof, Whereas Article 13 ( 1 ) of Regulation (EEC) No 337/79 provides that in years in which the harvest of wine suitable for producing certain potable spirits obtained from wine with a registered designation of origin exceeds by one million hectolitres the volume of wine used for this purpose in the previous wine year, it may be decided that the wines in question may be distilled ; whereas this condition is fulfilled in the case of the 1979/80 wine year ; whereas distillation of these wines should therefore be permitted ; Whereas final dates must be set for the submission of applications pursuant to the second subparagraph of Article 1 ( 1 ) of Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (3 ), as amended by Regulation (EEC) No 1 709/79 (4 ) ; whereas final dates should also be set for the approval of applications and for the distillation operation in question , so as to facilitate control measures ; Whereas those wishing to conclude a distillation contract should be informed in good time whether their application has been approved ; Whereas it is necessary to specify what points must be covered by the distillation contract ; Whereas Article 3 of Regulation (EEC) No 343/79 makes provision for limiting distillation to products with an alcoholic strength of 86 % vol or more ; whereas this provision should be applied , since the market in potable spirits , on which large quantities will be offered for sale following distillation opera ­ tions already decided on for this wine year, may be disturbed by additional production of potable spirits ; whereas, in order to ensure that distillation carried out under these arrangements is entirely devoted to HAS ADOPTED THIS REGULATION : Article 1 Distillation as provided for in Article 13 ( 1 ) of Regula ­ tion (EEC) No 337/79 is hereby authorized for the 1979/80 wine year in respect of wines suitable for producing certain potable spirits obtained from wine with a registered designaton of origin and shall be carried out in accordance with Regulation (EEC) No 343/79 and with this Regulation . The product obtained by distillation in accordance with this Regula ­ tion shall have an alcoholic strength of not less than 92 % vol . (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 162, 30 . 6 . 1979, p . 28 (3 ) OJ No L 54, 5 . 3 . 1979, p . 64 . (4 ) OJ No L 198 , 4 . 8 . 1979, p . 3 . 10 . 11 . 79 Official Journal of the European Communities No L 281 /27 Applications for the approval of contracts shall be lodged by 31 January 1980 . Contracts must be approved by 15 February 1980 . Distillation operations must be carried out between 1 November 1979 and 15 July 1980 . after the total quantity of wine referred to in the contract has been distilled . If the competent interven ­ tion agency of a Member State has not decided to make general use of the option provided for in the said Article 4 (6), the distiller may make use of that option only after obtaining the producer's agreement. Article 2 Article 4 1 . The intervention agency referred to in Article 8 of Regulation (EEC) No 343 /79 shall inform the contracting parties, not later than 15 days after receipt of the application for approval of a distillation contract, of the outcome of the approval procedure . 2 . Each contract shall state : 1 . In order to be approved within the meaning of Article 7 of Regulation (EEC) No 343/79 , distillers must be capable of processing the wine into a product having an alcoholic strength of not less than 92 % vol . 2 . Approval shall be withdrawn , except in cases of force majeure or inevitable accident, if the distiller does not pay the buying in price to the producer or does not fulfil his obligations under Community provi ­ sions . (a) the quantity, colour and actual alcoholic strength of the wines to be distilled ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or the business name of the distillery ; (e ) the address of the distillery . 3 . 'Distiller' shall mean a person who distils wines on his own account or for the account of another. Article 5 Article J 1 . Distillers shall send to the intervention agency not later than the 10th day of each month , a list of the quantities of wine distilled during the previous month , indicating the quantities, expressed as pure alcohol , and the products which they have obtained . 2 . Member States shall inform the Commission by telex, not later than the 20th day of each month in respect of the previous month , of :  the quantities of wine covered by approved distilla ­ tion contracts ,  the quantities of wine distilled and the quantities, expressed as pure alcohol , of products which they have obtained . 3 . Member States shall communicate by 10 August 1980 particulars of any cases in which distillers have not fulfilled their obligations and of any measures taken as a result . 1 . The buying in price, as determined pursuant to Article 13 (2) of Regulation (EEC) No 337/79 , shall be 11 9 ECU per % vol alcohol per hectolitre . 2 . The amount of the aid provided for in Article 2 of Regulation (EEC) No 343/79 shall be fixed at 0-44 ECU per % vol alcohol per hectolitre . 3 . Payment pursuant to Article 4(1 ) and (3) of Regu ­ lation (EEC) No 343 /79 shall be made not later than 30 days after the requisite conditions have been fulfilled . 4 . In the case referred to in Article 4 (5) of Regula ­ tion (EEC) No 343/79 , payment of the minimum buying in price shall be made not later than 30 days after the total quantity of wine referred to in the contract has entered the distillery . 5 . In the case referred to in Article 4 (6) of Regula ­ tion (EEC) No 343/79 , payment of the minimum buying in price shall be made not later than 30 days Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1979 . For the Commission Finn GUNDELACH Vice-President